Case 6:17-cr-00010-CCL Document 72 Filed 09/29/20 Page 1 of 4

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MONTANA
HELENA DIVISION

UNITED STATES OF AMERICA,

Plaintiff, CR 17-10-H-CC-01
CV 19-38-H-CCL
VS.
EDWARD PAUL ELLINGTON, ORDER

Defendant.

 

 

Petitioner/Defendant Edward Paul Ellington (Defendant or Mr. Ellington)
moves through counsel to vacate, set aside or otherwise correct his sentence
pursuant to 28 U.S.C. § 2255. (Doc. 68). This is Mr. Ellington’s first § 2255
motion and appears to have been timely filed. He claims that his retained counsel
provided ineffective assistance by failing to file a sentencing memorandum, failing
to make any objections to specific enhancements in the Presentence Investigative
Report (PSR), and by failing to object to the weight of methamphetamine
attributed to him in the PSR. (Doc. 69 at 2). Mr. Ellington also claims that new
evidence indicates that the government failed to reveal exculpatory information, as
required by Brady v. Maryland, that draws into question the drug weight attributed

to him in the PSR. Jd.
Case 6:17-cr-00010-CCL Document 72 Filed 09/29/20 Page 2 of 4

Defendant claims that his counsel became aware of a possible Brady
violation on June 7, 2019, shortly before filing the § 2255 motion. (Doc. 69 at
12). This alleged Brady violation came to light in September of 2018, when
Madison County Sheriff Roger Thompson was charged with official misconduct,
evidence tampering, perjury and false swearing. See Case Register Report, State
v. Thompson, DC 29-2018-20 (Mont. Fifth Jud. Dist.) In June of this year, Judge
Christensen granted the § 2255 motion of Martin James Walsh based in large part
on Sheriff Thompson’s “prominent role” in the prosecution of a case brought
against Mr. Walsh in the Butte Division of the United States District Court for the
District of Montana. See Doc. 25, United States v. Walsh, CR 17-23-BU-DLC
(Jun. 11, 2020).

Although it is not clear to the undersigned that either Sheriff Thompson or
the confidential information that the sheriff was allegedly protecting were
involved in the prosecution of Mr. Ellington, the Court has determined that the
United States must answer Mr. Ellington’s claims. Accordingly, as required by
Rule 4(b) of the Rules Governing Section 2255 Proceedings,

IT IS HEREBY ORDERED:

1. On or before October 20, 2020, the United States shall file an answer to

Mr. Ellington’s amended § 2255 motion. The answer shall respond to the

Page 2 of 4
Case 6:17-cr-00010-CCL Document 72 Filed 09/29/20 Page 3 of 4

allegations on the merits and shall raise and brief any and all procedural defenses
the United States wishes the Court to consider. Defenses not raised will be
deemed waived. The United States may file a motion to dismiss if it believes there
are procedural grounds for dismissal, but it may not file a motion to dismiss in lieu
of an answer.

2. As of the effective date of this Order, counsel Carl B. Jensen’s duty of
confidentiality to Mr. Ellington is waived for the sole purpose of formal
proceedings in this case. Provided Mr. Jensen complies with the terms of this
Order, there will be no legal or ethical foundation for any disciplinary or tort
complaint against Mr. Jensen for breaching the duty of confidentiality in these
proceedings.

3. Either party may depose Mr. Jensen and/or Mr. Ellington and issue
subpoenas duces tecum without seeking further leave under Rule 6(a) of the
Section 2255 Rules or Fed. R. Civ. P. 30(a)(2)(B). Either party may file additional
materials for the Court’s consideration pursuant to Rule 7 of the Section 2255
Rules.

4. Any deposition of Mr. Jensen and/or Mr. Ellington and Mr. Ellington’s
case files, if produced by Mr. Jensen, are deemed confidential. Mr. Jensen may

discuss the case with either party only in the presence of counsel for the opposing

Page 3 of 4
Case 6:17-cr-00010-CCL Document 72 Filed 09/29/20 Page 4 of 4

party. Materials and information obtained in these proceedings may be used only
by Mr. Ellington and the United States Attorney’s Office and only for purposes of
any formal proceedings incident to litigating the claims presented in Mr.
Ellington’s § 2255 motion. Disclosure of the material or any information
contained therein may not be made to any other person or agency without an Order
from this Court.

5. This Order shall continue in effect after the conclusion of the § 2255
proceedings and specifically shall apply in the event of a retrial of all or any
portion of Mr. Ellington’s criminal case or any trial of any charge against Mr.
Ellington in any court.

6. Mr. Ellington may file a reply to the United States’ answer on or before

ul

LO
DATED this £& q- day of September, 2020.

November 10, 2020.

CLLOVELL V
SENIOR UNITED STATES DISTRICT JUDGE

Page 4 of 4
